DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (claims 12) in the reply filed on 3/29/2022 is acknowledged.  
The traversal is on the ground(s) that there is not a search burden.  
This is not found persuasive because there is a search burden and the standard for 371 applications typically has more to do with broken unity of invention (see cited references in the Election/Restriction requirement dated 2/18/2022).  All of the features common to groups I-IV – namely the predetermined measurable electrical characteristic of the dopant - are known in the art of additive manufacturing and therefore cannot be a special technical feature.
Most any dopant will have a predetermined electrical characteristic or characteristics in pure or mixed forms which are predictable to one of ordinary skill in the art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6-7, 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the terms “unique” and “different” and “random” in the claim are relative terms which render the claim indefinite. 
The terms “unique” and “different” and “random” are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
One of ordinary skill in the art would not be able to determine the extent to which a graph of the manufactured object / data about the object is different and/or unique as understood by one of ordinary skill in the art before the effective filing date.  It is unclear, vague and indefinite therefore, how to interpret two doping patterns uniqueness or differentness as understood by one of ordinary skill in the art before the effective filing date.  Therefore, the claim is rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection is appropriate under that statute.

Regarding claim 6, the scope of the term “different” is problematic in this claim for similar reasons as it was problematic as represented by claim 3 above.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation “electrically coupled”, and the claim also recites “resistively coupled” / “inductively coupled” / “capacitively coupled” which is the narrower statement of the range/limitation. These terms (resistively, inductively, and capacitively) are types of electrical coupling and therefore the claim has indefinite breadth / claim scope because both broad and narrow recitations are included. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of compact prosecution, Examiner has interpreted that the broadest reasonable interpretation of electrically coupled is that electricity passes from one region of the pattern to another.

Regarding claim 9, it is unclear how the first and second graphs are at least partially nested as this is not a recognized term of art.  
It is unclear if this refers to the doping pattern or some other host material pattern such that there is control over the degree of conduction of current for a given voltage or some other phenomena.  
Therefore, the metes and bounds of the claimed subject matter are unclear, vague and indefinite for the purposes of 112(b) because it is unclear for a given material host material and dopant material what concentration gradients result in at least partial nesting of the first and second graphs or not.  Therefore, it is unclear, vague and indefinite whether a given piece of prior art reads on partial nesting of the first and second graphs from a claim construction perspective and a rejection under 35 U.S.C. 112(b) is appropriate.
For the purposes of compact prosecution, Examiner has interpreted nested graphs to mean that there is some overlap in space between the concentrations of the dopant and other/host materials.  A linear or other functional relationship in the spatial dependence of the concentration gradient will be construed such as to read on the claimed subject matter.

Regarding claim 10, it is unclear how an “agent” is different from a “dopant” for the purposes of claim construction.  This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear what chemicals can be dopants or agents and to what degree there is overlap between a dopant and an agent.  Applicant’s specification does not differentiate and one of ordinary skill in the art would not be able to determine which chemical structures are capable of fulfilling the role of a dopant as compared to an agent and vice versa.
For the purposes of compact prosecution, Examiner has interpreted that a dopant and an agent can be identical chemically.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation “50 pL or less”, and the claim also recites “40 pL or less” / “30 pL or less” / “20 pL or less” / “10 pL or less” which is a narrower statement of the range/limitation. 
These are overlapping, narrowing ranges and therefore the claim has indefinite breadth / claim scope because both broad and narrow recitations are included. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of compact prosecution, Examiner has interpreted that the broadest reasonable interpretation of the claimed subject matter, 50 pL or less, is sufficient to read on the claimed subject matter.

Regarding claim 11, the claim is further indefinite because the claim recites “at least one of” which is unclear, vague and indefinite because it is unclear whether it means that the volume can be greater than 50 pL or whether multiple of the following Markush groupings of options can be simultaneously chosen.
For the former case, this is confusing because the amount of volume of the dopant/agent would suggest any volume could be utilized which would provoke a rejection under 35 U.S.C. 112(d) because the claim would not properly narrow the claimed subject matter.
For the latter case, it is unclear vague and indefinite because it is unclear how a specific/given volume of dopant can be simultaneously less than 50 pL and less than 40 mL because these overlapping ranges have different scopes.
For the purposes of compact prosecution, Examiner has interpreted that a single volume of less than 50 pL is sufficient to read on the claimed subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites wherein the dopant is a predetermined volume of an agent.  Since most any dopant can be considered an agent and a predetermined volume of a dopant is already applied in claim 1, the claim from which claim 10 depends, a rejection under 35 U.S.C. 112(d) is deemed appropriate.  The specification fails to differentiate between an agent and a dopant and therefore the claim does not narrow the claimed subject matter from the claim it depends from.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (US 2009/0296223).

Regarding claim 1, Werner discloses: a method (see inkjet printing of [0118]) of printing a 3D printed object (see resonator on PCB of [0115]) comprising:
Depositing a layer of build material (ink-jet printing includes necessarily depositing a layer of build material);
Doping one or more than one region (only one of these in the Markush group is required to read on / meet the claimed subject matter limitation) (see variable dopant concentrations of [0118]) to influence a respective electrical attribute (dopants necessarily influence electrical attributes of the associated host materials/the ink-jetted material(s)) associated with a graph (considered to be a 3D model of the printed object); and 
Agglomerating (see curing process of [0118]) one or more than one (Markush grouping means that only one of the alternative options listed is required to meet /read on the claimed subject matter – any doped region can be a selected portion of the layer of build material), including the one or more than one doped region of the layer of build materials to form progressively (as the curing process occurs, the object is formed progressively while the chemical polymerization reaction completes) the graph with a predetermined measurable electrical characteristic (all materials have a predetermined measurable electrical characteristic necessarily – if Applicant means a certain electrical conductivity/resistivity, that is not captured by the current claim construction and, therefore, is not required to be disclosed by Werner).

Regarding claim 2, Werner discloses: in which the doping is responsive (taken as a function of) to a data associated with the graph of the structure that defines at least the one or more than the one region associated with the graph (see Figs. 1A regarding the graph of the lens manufactured by the additive manufacturing / ink-jetting method).

Regarding claim 3, Werner discloses: in which the data associated with the graph comprises data defining at least one of a unique graph having a predetermined electrical characteristic (in this case, the electrical characteristic is the electric field modified by the presence of the structure to be the electrical characteristic that is unique and/or random and/or different – that such a characteristic is different from the electric field without that structure – i.e. in free space – is interpreted as being a unique/different graph having the predetermined electrical characteristic – see Figs. 1-4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2009/0296223) and further in view of Cho (US 2002/0020945).

Regarding claim 4, Werner is silent as to the particular regions that the materials are doped with respect to other non-doped regions but the presence of dopant indicates that non-uniform / non-heterogenous properties/electrical conductivity is desired in Werner’s ink-jetting processes.
While Examiner acknowledges Werner does not disclose: doping one region with one dopant pattern and another region with a second dopant pattern, in the same field of endeavor of additive manufacturing as Werner and Applicant’s claims (see title, abs), Cho discloses: doping different materials into different regions of the object to be manufactured (see [0062-0063]).  The doped and undoped regions necessarily have different electrical characteristics (propagation of transitory electrical signals in space).
To add the patterned doping of Cho to the additive manufacturing method of Werner had the benefit that it allowed for the improved prevention of unwanted chemical reactions from occurring as the temperature of the material as compared to without the dopant has changed ([0063]), which was desirable in Werner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the patterned doping of Cho to the dopant-based additive manufacturing method of Werner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved prevention of unwanted chemical reactions from occurring as the temperature of the material as compared to without the dopant has changed, which was desirable in Werner.

Regarding claims 5, the claim is not directed to the same or different graphs as the first and second graphs and therefore whatever the graph is for the dopant pattern will read on the first pattern and the negative image of the dopant pattern for the remaining regions will read on the second pattern with the second graph.  Even when the two images are identical in shape, they will still have different patterns necessarily due to the different material properties of the dopant and other materials.  Even so, the claim is so broad that this interpretation reads on the claimed subject matter.  See citations to Werner and Cho above regarding the rejection of claim 4.

Regarding claim 7, the combination Werner / Cho necessarily has some pattern in the spatial electrical coupling / conductivity as understood by one of ordinary skill in the art before the effective filing date and therefore meets the claimed subject matter because dopants and undoped regions and doped regions necessarily have some degree of electrical conductivity.  Since the concentration of the host material and dopant material in space are not recited in the claimed subject matter, the patterned regions of Werner / Cho for forming the lens object satisfy the broadest reasonable interpretation of the electrical coupling.  The dopant and the host materials are not interpreted as being totally insulating as understood by one of ordinary skill in the art, as some electric field (even relatively high voltage) has been known to create currents – see electric field plots of Figs. 3-4 of Werner.

Regarding claim 8, the combination Werner / Cho discloses: wherein the first and second graphs are electrically isolated (corresponding to electrical insulating conditions – see [0059] of Cho).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2009/0296223) and further in view of Cho (US 2002/0020945), and Brandt (US 2017/0317165).

Regarding claim 6, Examiner acknowledges that the combination Werner / Cho is silent to the electrical conductivity / graph layout however, a plot of the electrical conductivity of doped and undoped regions for asymmetrical shapes which are different dopant and host/other material patterns would necessarily have concentration gradient graphs which are different, as understood by one of ordinary skill in the art before the effective filing date. The combination Werner / Cho necessarily has some graph of electrical conductivity in its design of the doped and undoped regions and therefore meets the limitation “wherein the first graph has a respective graph layout and the second graph has a respective graph layout”.  When the pattern of the dopant is non-uniform, one of ordinary skill in the art would understand that the conductivity plots would be different as well.
In the same field of endeavor of conductive objects (see title, abs) as Werner and Applicant’s claims and reasonably pertinent to the problem Applicant was trying to solve with dopants (see [0006], abs), Brandt discloses: a linearly grading of host and dopant materials which results in a linear grading in conductivity (pn junction – see claim 1, [0054] and [0147]).
To add the plot of conductivity / pn junction varying with space as in Brandt in the additively manufactured object of Werner had the benefit that it improved / increased the breakdown voltages of the device (see [0002]-[0003]), which was desirable in Werner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pn junction / concentration variation of the dopant of Brandt to the additive manufacturing method of Werner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increasing of the breakdown voltages of the device, which was desirable in Werner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2009/0296223) and further in view of Cho (US 2002/0020945), and Knothe (WO 2016/203409).

Regarding claim 9, the combination Werner / Choo does not disclose: wherein the first and second graphs are partially nested.
Reasonably pertinent to the problem Werner and Applicant were trying to solve regarding spatially patterned electrical conductivity (see title, abs, [0046]), Knothe discloses: wherein the concentration of the additives / active agents are varied linearly (this is interpreted as satisfying the broadest reasonable interpretation of being partially nested).
To add the partial nesting / linear grading of Knothe to the additive manufacturing method of Werner had the benefit that it allowed for the improvement of the mechanical, tribological, or biological properties of the composite ([0069]), which was desirable in Werner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the partial nesting / linear grading of Knothe to the additive manufacturing method of Werner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the mechanical, tribological, and biological properties of the composite, which was desirable in Werner.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2009/0296223) and further in view of Lipson (US 2013/0089642).

Regarding claim 11, Werner does not disclose: wherein the dopant/agent comprises volumes of 50 pL or less.
In the same field of endeavor of additive manufacturing as Werner and Applicant’s claims (see title, abs), Lipson discloses: an additive manufacturing method with picoliter-volume control over the liquids added in the additive manufacturing method ([0143]).
To add the materials in picoliter-scale volumes as in Lipson in the additive manufacturing method with dopants of Werner had the benefit that it allowed for the deposition of material onto non-planar surfaces (Id.), which was desirable in Werner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the deposition of pico-liter scale volumes of Lipson to the additive manufacturing method with dopants of Werner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the deposition of material onto non-planar surfaces, which was desirable in Werner.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2009/0296223) and further in view of Martin (US 2015/0024169).

Regarding claim 12, Werner does not disclose: wherein the dopant is at least one of carbon, carbon black/fiber, nanoparticles or graphene.
In the same field of endeavor of additive manufacturing as Werner and Applicant’s claims (see title, abs), Martin discloses: wherein the additive/dopant is carbon black (see [0196] and [0227]).
To add the carbon black of Marin as an additive in the additive manufacturing method of Werner had the benefit that it allowed for the improvement of heat absorption (Id.) and a known material to be utilized in additive manufacturing methods, which was desirable in Werner.  See KSR rationales.  To add the carbon black dopant of Martin to the additive manufacturing method of Werner would have yielded the predictable result of improved heat absorption.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the carbon black additive/dopant of Martin in the additive manufacturing method of Werner to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of heat absorption, which was desirable in Werner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743